DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 36 and 56.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Thermoformable Orthosis Apparatus and Method of use.
Claim Objections
Claims 1, 19 and 20 are objected to because of the following informalities:
“to take a set” should be “to set”
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:
“the upper end” should be “a upper end”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the upper end of the apparatus" in line 24. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as the first and second upper ends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson et al. hereinafter Gunnsteinsson (US 20190240057 A1) in view of Vartanian (US 4217706 A).
Regarding claim 1, Gunnsteinsson discloses an orthosis apparatus 1 (Abstract, Fig 1, Fig 2) comprised of a thermoformable first shell member 12 and an opposed thermoformable second shell member 14 (first 12 and second sides 14 of the semi-rigid thermoformable orthosis 1 [paragraphs 0010, 0050 and 0124], a shell can be defined as an external case or outside covering [https://www.merriam-webster.com/dictionary/shell] and a member can be defined as a constituent piece of a complex structure [https://www.lexico.com/en/definition/member] so the first 12 and second 14 sides, which encase a limb and are constituents of the whole orthopedic walker 1 can be considered shell members [paragraph 0124]) the first shell member 12 having a first front edge 20A and an opposite first back edge 20, and the second shell member having a second front edge 22A and an opposite second back edge 22 (the elongate openings 10A and 10B may be defined by a first 20 and second edge 22 [see paragraph 0137 and annotated Fig A below (Reproduction of Gunnsteinsson Fig 2)]), 10a first fastening mechanism 21A,23A joined to and selectively closing the respective first 20A and second front 22A edges (receiving recess 21A and protruding part 23A [see Fig A below] lock to open and close the orthosis 1 [Fig 3, paragraphs 0129, 0137-0138]) and a back fastening mechanism 21,23 joined to and selectively closing the respective first 20 and second back 22 edges (receiving recess 21 and protruding part 23 [see Fig A below] lock to open and close the orthosis 1 [Fig 3, paragraphs 0129, 0137-0138]), whereby heat activation of the apparatus allows for conformable placement of the first and second shell members about a body part of a patient that is to be immobilized and cooling of the apparatus causes the first and second shell members to set conforming to the body part of the patient (orthotic apparatus 1 is formed of a thermoformable 

    PNG
    media_image1.png
    349
    268
    media_image1.png
    Greyscale

Although Gunnsteinsson discloses a front and back fastening mechanism, it does not specifically disclose a front zipper assembly joined to and selectively closing the respective first and second front edges as by a front first zipper strip affixed at the first front edge and a front second zipper strip affixed at the second front edge and a back zipper assembly joined to and selectively closing the respective first and second back edges as by a back first zipper strip affixed at the first back edge and a back second 15zipper strip affixed at the second back edge, whereby selective closure of the front and back zipper assemblies joins the first and second shell members along the respective first and second front and back edges to install the apparatus about the body part of the patient and selective opening of one or both of the front and back zipper assemblies 

    PNG
    media_image2.png
    335
    292
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    387
    269
    media_image3.png
    Greyscale
Vartanian teaches an analogous limb supporting apparatus 10 (boot 10 is mounted over a cast mounted on a leg of a user so it helps support the leg [Fig 2, Col 2 lines 24-27]) wherein a front zipper assembly 83 (31A front first zipper strip, 32A front second zipper strip, 33A front zipper slide member) joined to and selectively closing the analogous respective first 82A and second front edges 81A (Col 4 lines 21-24 [see annotated Fig B below (Reproduction of Vartanian Fig 1)]) as by a front first zipper strip 31A affixed at the first front edge 82A and a front second zipper strip 32A affixed at the second front edge 81A (Col 4 lines 21-24) and a back zipper assembly 33,31,32 (33 zipper slide member, 31 and 32 zipper strips [Fig 3, Col 3 lines 2-9]) joined to and selectively closing the analogous respective first 28A and second 26A back edges as by a back first zipper strip 31 affixed at the first back edge 28A and a back second 15zipper 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and back fastening mechanisms of Gunnsteinsson to include a front zipper assembly joined to and selectively closing the respective first and second front edges with front first and second zipper strips affixed at the first and second front edges, respectively, and a back zipper assembly joined to and selectively closing the respective first and second back edges as by back first and second zipper strips affixed at the first and second back edges, respectively, as taught by Vartanian in order to divide the limb supporting apparatus into two parts that can quickly and easily be opened for insertion of a limb into the device (Abstract).
As combined, selective closure of the front and back zipper assemblies joins the first and second shell members along the respective first and second front and back edges to install the apparatus about the body part of the patient while selective opening of one or both of the front and back zipper assemblies separates the first and second shell members along one or both of the respective first and second front and back edges to uninstall and allow removal of the apparatus from the body part of the patient (the zipper strips 31,32,31A,32A can be selectively interlocked or parted with the zipper slide members 33 or 33A for closed and open position, respectively, resulting in either the bringing together of the front and back edges to prevent a limb from passing through . 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson (US 20190240057 A1) in view of Vartanian (US 4217706 A), in further view of Hanson et al. hereinafter Hanson (US 5730498 A).
Regarding claim 2, Gunnsteinsson as modified by Vartanian discloses the invention as applied to claim 1 above.
Gunnsteinsson as modified by Vartanian does not disclose a distal end of the back zipper assembly extending distally beyond the first and second shell members at a lower end of the apparatus.
Hanson teaches an analogous limb securing device (Abstract, Fig 4, Col  lines 5-9) wherein a distal end 29,30 of an analogous zipper assembly 24,26,20,25,28,29,44 extends distally beyond the first 12 and second 14 shell members (a shell can be defined as an external case or outside covering [https://www.merriam-webster.com/dictionary/shell] and a member can be defined as a constituent piece of a complex structure [https://www.lexico.com/en/definition/member] so the right 12 and left 14 harness pieces that cover the chest of a child and are constituents of the harness 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back zipper assembly as disclosed by Gunnsteinsson as modified by Vartanian to have a distal end that extends distally beyond the first and second shell members at a lower end of the apparatus as taught by Hanson in order to provide access to handle to open the zipper even when a sleeve covers the zipper (Col 3, lines 29-35).
Regarding claim 3, Gunnsteinsson as modified by Vartanian and Hanson discloses the invention as applied to claim 2 above. 
Gunnsteinsson as modified by Vartanian does not disclose a back zipper assembly comprised of at least one zipper strip fastener member on an inner surface thereof for selective engagement with a corresponding at least one shell fastener member.
Hanson further teaches a zipper assembly wherein at least one zipper strip fastener member 20,25 on an inner surface thereof (a strip can be defined as a long narrow piece of material [https://www.merriam-webster.com/dictionary/strip] so the narrow flap 20 with a hook fastener 25 on the inside face of flap 20 that covers the zipper 26 can be considered a zipper strip fastener member [Abstract, Fig 2]) for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back zipper assembly as disclosed by Gunnsteinsson as modified by Vartanian to include at least one zipper strip fastener member on an inner surface thereof as taught by Hanson in order to have a cover for the zipper (Col 2, lines 3-5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson (US 20190240057 A1) in view of Vartanian (US 4217706 A), in further view of Barnett et al. hereinafter Barnett (US 20090049710 A1).
Regarding claim 11, Gunnsteinsson as modified by Vartanian discloses the invention as applied to claim 1 above. 
Gunnsteinsson as modified by Vartanian does not disclose the material of the front first and second zipper strips and the back first and second zipper strips to reinforce and render the respective first and second front edges and first and second back edges of the first and second shell members as non-elastic to form lengthwise non-stretch zones in the apparatus.
Barnett teaches an analogous limb supporting apparatus 300 (boot 300, Fig 3, paragraph 0007) wherein the front first 320a and second zipper strips 320b (first 320a and second zipper structures 320b including zipper tape and zipper teeth, a strip can be defined as a long narrow piece of material [https://www.merriam-webster.com/dictionary/strip] so the long and narrow zipper structures can be considered zipper strips [Fig 3, paragraph 0043]) are formed of a non-elastic material 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the front first and second zipper strips and the back first and second zipper strips as disclosed by Gunnsteinsson as modified by Vartanian to be formed of a non-elastic material as taught by Barnett in order to improve the durability of the fastening mechanism.
As combined, the respective first and second front edges and first and second back edges of the first and second shell members are reinforced and rendered non-elastic so as to form lengthwise non-stretch zones in the apparatus (metal is not elastic so the front and back zipper strips attached to the respective first and back edges will make it so components made with metal cannot be stretched).
Regarding claim 13, Gunnsteinsson as modified by Vartanian discloses the invention as applied to claim 1 above. Gunnsteinsson further discloses aperture regions 16 (the regions of the orthosis with openings 16 can be considered the aperture regions [Fig 1, paragraph 0135]) for providing increased stretchability during heat activation (the openings 16 reduce the amount of material so it increases stretchability in the areas with apertures) and breathability during setting and use of the apparatus (Gunnsteinsson paragraph 0135). 

However, Gunnsteinsson as modified by Vartanian and Barnett discloses front and back zipper assemblies formed of metal (see explanation for claim 11), which will contribute to lengthwise non-stretch zones in the apparatus even when heat activated and formable to maintain the overall integrity of the apparatus (metal is non-elastic even when heated so it will form non-stretch zones even when heat is applied maintaining the shape of the edges and connection points of the shells).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson (US 20190240057 A1) in view of Vartanian (US 4217706 A), in further view of Bort (US 8118762 B2).
Regarding claim 12, Gunnsteinsson as modified by Vartanian discloses the invention as applied to claim 1 above.
Gunnsteinsson as modified by Vartanian discloses a back zipper assembly but does not disclose a back zipper assembly comprised of at least one attachment material on an outer surface for selective engagement with a non-slip material. 
Bort teaches an analogous orthosis apparatus (Col 1 lines 15-20) wherein a zipper assembly 20,18,36 is comprised of at least one attachment material 36 (snap-connector sections 36, Fig 3) on an outer surface (Col 6, lines 65-67) to allow a protective section to be attached and to prevent it from slipping even with movement of the limb (Col 6, lines 14-19). 

As combined, the at least one attachment material on the outer surface of the back zipper assembly is capable of selective engagement with a non-slip material (the snap connector section 36 can connect a non-slip material that has a corresponding snap-bushing section [Col 6 lines 14-19])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson (US 20190240057 A1) in view of Vartanian (US 4217706 A), in further view of Walborn et al. hereinafter Walborn (US 20160235573 A1).
Regarding claim 14, Gunnsteinsson as modified by Vartanian and Barnett discloses the invention as applied to claim 13 above. 
Gunnsteinsson further discloses a first upper aperture region (Fig 1, region of the first shell member 12 with apertures 16 of the orthosis apparatus 1 that corresponds with the middle of the lower leg of a user), a second upper aperture region (Fig 1, region of the second shell member 14 with apertures 16 of the orthosis apparatus that corresponds with the middle of the lower leg of a user) formed in the respective first 12 and second 14 shell members adjacent to respective first (Fig 1, uppermost end of shell member 12) and second upper ends (Fig 1, uppermost end of shell member 14) opposite the first (Fig 1, end that corresponds to the ankle of a user on shell member 
Gunnsteinsson as modified by Vartanian does not disclose apertures of the first and second upper aperture regions that are relatively larger than apertures of first and second lower aperture regions to accommodate larger size variation in forming the upper end of the apparatus.
Walborn teaches an analogous orthosis apparatus 100 (Abstract, Fig 1) wherein apertures 120 of analogous first (region of shell 102 with apertures 120 of the orthopedic device that corresponds with the middle of the lower leg of a user [Fig 1, Fig 2]) and second upper aperture regions (region of shell 104 with apertures 120 of the orthopedic device that corresponds with the middle of the lower leg of a user [Fig 1, Fig 8A]) are relatively larger than apertures of first (region of shell 102 with apertures 120 of the orthopedic device that corresponds with the ankle of a user, [Fig 1, Fig 2]) and second lower aperture regions (region of shell 104 with apertures 120 of the orthopedic device that corresponds with the ankle of a user [Fig 1, Fig 8A], apertures can be arranged with larger apertures toward the middle of the lower leg and smaller apertures toward the ankle [paragraph 0080]) to have varying flexibility or stiffness of the shells (Paragraph 0080). 

As combined, larger size variation in the formation of the upper end of the apparatus is accommodated (larger apertures in the upper end will result in more flexibility because there is less material).
Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson (US 20190240057 A1) in view of Vartanian US 4217706 A), in further view of Jerome et al. hereinafter Jerome (US 20060135899 A1).
Regarding claim 15, Gunnsteinsson as modified by Vartanian discloses the invention as applied to claim 1 above.
Gunnsteinsson as modified by Vartanian does not disclose an insole that consists of an upper surface and an opposite lower surface that is selectively positionable within the apparatus between the first and second shell members such that the upper surface is facing toward the upper end of the apparatus, wherein the insole is comprised of multiple layers.
Jerome teaches an analogous orthosis apparatus (Fig 1, paragraph 0007) wherein an insole 9 (Fig 18, paragraph 0053) is comprised of an upper surface 121 (foot 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orthopedic device as disclosed by Gunnsteinsson as modified by Vartanian to include a multi-layered insole comprised of an upper surface and an opposite lower surface that is selectively positionable within the apparatus between the first and second shell members such that the upper surface is facing toward the upper end of the apparatus as taught by Jerome in order to provide a surface to receive and conform to the user’s foot (Paragraphs 0064 and 0052) and to improve comfort.
Regarding claim 16, Gunnsteinsson as modified Vartanian and Jerome discloses the invention as applied to claim 15 above. 
Gunnsteinnson as modified by Vartanian does not disclose an insole wherein at least one layer is a thermoformable material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orthopedic device as disclosed by Gunnsteinsson as modified by Vartanian to include an insole wherein at least one of the layers is thermoformable as taught by Jerome in order to allow the insole to be customizable for the users (Paragraph 0062).
Regarding claim 18, Gunnsteinsson as modified Vartanian and Jerome discloses the invention as applied to claim 15 above.
Gunnsteinnson as modified by Vartanian does not disclose an insole comprised of a selectively repositionable rocker extending away from the lower surface that is configured to form a corresponding bottom rocker feature in the first and second shells of the apparatus when heat activated and formable.
Jerome further teaches an insole 9 (indirectly connected to the rocker 25 through the lower shell 15 [Fig 4]) wherein a selectively repositionable rocker 25 (as a user’s foot rotates, the rocker 25 is selectively positioned at different angles with respect to the ground making it selectively repositionable) extends away from the lower surface 15 (surface of the lower shell 15 that faces the ground will be considered the lower surface) providing additional stability, cushioning and conformity to the gait of the user (Paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orthopedic device as 
As combined, the rocker is configured to form a bottom rocker feature in the first and second shells of the apparatus when heat activated and formable (the rocker is preferably formed from ethylene vinyl acetate [Jerome paragraph 0049], a thermoplastic [https://polymerdatabase.com/Polymer%20Brands/EVA.html], so it will be activated and formable when heated and provide a rocker feature when the insole 9 is placed in between the first and second shells).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson (US 20190240057 A1) in view of Vartanian (US 4217706 A), in further view of Jerome et al. hereinafter Jerome (US 20060135899 A1) and Jones et al. hereinafter Jones (US 20160074197 A1).
Regarding claim 17, Gunnsteinsson as modified by Vartanian and Jerome discloses the invention as applied to claim 15 above.
Gunnsteinsson as modified by Vartanian does not disclose an insole comprised of at least an upper layer, an intermediate layer adjacent to the upper layer, and a lower layer adjacent to the intermediate layer, wherein the upper layer is a closed cell cross-linked polyethylene foam, the intermediate layer is a microcellular polyurethane foam, and the lower layer is ethylene vinyl acetate. 
Jerome further teaches an insole comprised of at least an upper layer 125, an intermediate layer 127 adjacent to the upper layer 125 and a lower layer 129 adjacent to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orthopedic device as disclosed by Gunnsteinsson as modified by Vartanian to include an insole comprised of at least an upper layer, an intermediate layer adjacent to the upper layer, and a lower layer adjacent to the intermediate layer, wherein the upper layer is a closed cell cross-linked polyethylene foam, the intermediate layer is a microcellular polyurethane foam as further taught by Jerome in order to provide a conforming surface and a breathable, odorless, and washable intermediate layer (paragraph 0052).
However, Gunnsteinsson as modified by Vartanian and Jerome does not disclose a lower layer composed of ethylene vinyl acetate.
Jones teaches an analogous orthosis apparatus (Abstract, Fig 2) wherein an insole 108 (support assembly 108, an insole can be defined as an inside sole of a shoe [https://www.merriam-webster.com/dictionary/insole] located on the inside of the sidewall portions 110 of the boot 100 so the support assembly can be considered an insole [Fig 1]) is comprised of a lower layer 120 formed of ethylene vinyl acetate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower layer adjacent to an intermediate layer of an insole as disclosed by Gunnsteinsson as modified by Vartanian and Jerome to be formed of ethylene vinyl acetate as taught by Jones in order to provide a higher degree of support with a more firm or dense material that can be fabricated to have varying degrees of hardness (Paragraph 0048).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson (US 20190240057 A1) in view of Vartanian (US 4217706 A), in further view of Jerome (US 20060135899 A1) and Jones (US 20160074197 A1).
Gunnsteinsson discloses an orthosis apparatus 1 (Abstract, Fig 1, Fig 2) comprised of a thermoformable first shell member 12 and an opposed thermoformable second shell member 14 (first 12 and second sides 14 of the semi-rigid thermoformable orthosis 1 [paragraphs 0010, 0050 and 0124], a shell can be defined as an external case or outside covering [https://www.merriam-webster.com/dictionary/shell] and a member can be defined as a constituent piece of a complex structure [https://www.lexico.com/en/definition/member] so the first 12 and second 14 sides, which encase a limb and are constituents of the whole orthopedic walker 1 can be considered shell members [paragraph 0124]) the first shell member 12 having a first front edge 20A and an opposite first back edge 20, and the second shell member having a second front edge 22A and an opposite second back edge 22 (the elongate openings 10A and 10B may be defined by a first 20 and second edge 22 [see 
Although Gunnsteinsson discloses a front and back fastening mechanism, it does not specifically disclose a front zipper assembly joined to and selectively closing the respective first and second front edges as by a front first zipper strip affixed at the first front edge and a front second zipper strip affixed at the second front edge and a back zipper assembly joined to and selectively closing the respective first and second back edges as by a back first zipper strip affixed at the first back edge and a back second 15zipper strip affixed at the second back edge, whereby selective closure of the front and back zipper assemblies joins the first and second shell members along the respective first and second front and back edges to install the apparatus about the body part of the 
Vartanian teaches an analogous limb supporting apparatus 10 (boot 10 is mounted over a cast mounted on a leg of a user so it helps support the leg [Fig 2, Col 2 lines 24-27]) wherein a front zipper assembly 83 (31A front first zipper strip, 32A front second zipper strip, 33A front zipper slide member) joined to and selectively closing the analogous respective first 82A and second front edges 81A (Col 4 lines 21-24 [see annotated Fig B below (Reproduction of Vartanian Fig 1)]) as by a front first zipper strip 31A affixed at the first front edge 82A and a front second zipper strip 32A affixed at the second front edge 81A (Col 4 lines 21-24) and a back zipper assembly 33,31,32 (33 zipper slide member, 31 and 32 zipper strips [Fig 3, Col 3 lines 2-9]) joined to and selectively closing the analogous respective first 28A and second 26A back edges as by a back first zipper strip 31 affixed at the first back edge 28A and a back second 15zipper strip 32 affixed at the second back edge 26A (see Annotated Fig C above [reproduction of Vartanian Fig 3], Col 3 lines 2-9) providing a division of the limb supporting apparatus 10 into two parts that can quickly and easily be opened for insertion of a limb into the device (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and back 
As combined, selective closure of the front and back zipper assemblies joins the first and second shell members along the respective first and second front and back edges to install the apparatus about the body part of the patient while selective opening of one or both of the front and back zipper assemblies separates the first and second shell members along one or both of the respective first and second front and back edges to uninstall and allow removal of the apparatus from the body part of the patient (the zipper strips 31,32,31A,32A can be selectively interlocked or parted with the zipper slide members 33 or 33A for closed and open position, respectively, resulting in either the bringing together of the front and back edges to prevent a limb from passing through once it is in place or separation of the first and second shell members where a body part can pass [Vartanian Col 3 lines 5-9, Fig 3]) and at least a portion of one of the front and back zipper assemblies allowing for selective hinging of the set first and second shell members for ease of removal and replacement of the apparatus in use (the zipper strips 31,32,31A,32A can be selectively parted with the zipper slide members 33 or 33A to part portions of the zipper strips and the still connected portions of the zipper strips act 
Gunnsteinsson as modified by Vartanian does not disclose an insole that consists of an upper surface and an opposite lower surface that is selectively positionable within the apparatus between the first and second shell members such that the upper surface is facing toward the upper end of the apparatus, wherein the insole is comprised of multiple layers.
Jerome teaches an analogous orthosis apparatus (Fig 1, paragraph 0007) wherein an insole 9 (Fig 18, paragraph 0053) is comprised of an upper surface 121 (foot receiving cavity 121, upper surface will be considered the surface that comes in contact with the foot), an opposite lower surface 131 (rigid bottom layer 131 is the bottom layer of the insole so it is the opposite lower surface to the top most layer 121 of the insole), is selectively positionable within the apparatus between the first 15 (lower shell 15) and second shell 17 (upper shell 17) members such that the upper surface 121 is facing toward the upper end 59 (will be considered the calf end 59 [Fig 7, paragraph 0042]) of the apparatus (after the insole is formed, it is inserted into the boot shell assembly 3 so it is not formed integrally and is therefore selectively positionable by placing it anywhere between the shells [paragraph 0054]) and is composed of multiple layers (Paragraph 0052) providing a surface to receive and conform to the user’s foot (Paragraphs 0064 and 0052) and provide more comfort.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orthopedic device as disclosed by Gunnsteinsson as modified by Vartanian to include a multi-layered insole 
Gunnsteinnson as modified by Vartanian does not disclose an insole comprised of a selectively repositionable rocker extending away from the lower surface that is configured to form a corresponding bottom rocker feature in the first and second shells of the apparatus when heat activated and formable.
Jerome further teaches an insole 9 (indirectly connected to the rocker 25 through the lower shell 15 [Fig 4]) wherein a selectively repositionable rocker 25 (as a user’s foot rotates, the rocker 25 is selectively positioned at different angles with respect to the ground making it selectively repositionable) extends away from the lower surface 15 (surface of the lower shell 15 that faces the ground will be considered the lower surface) providing additional stability, cushioning and conformity to the gait of the user (Paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orthopedic device as disclosed by Gunnsteinsson as modified by Vartanian to include an insole comprised of a selectively positionable rocker extending away from the lower surface as taught by Jerome in order to conform to the gait of the user and to provide additional stability and cushioning (Paragraph 0048).

Gunnsteinsson as modified by Vartanian does not disclose an insole comprised of at least an upper layer, an intermediate layer adjacent to the upper layer, and a lower layer adjacent to the intermediate layer, wherein the upper layer is a closed cell cross-linked polyethylene foam, the intermediate layer is a microcellular polyurethane foam, and the lower layer is ethylene vinyl acetate. 
Jerome further teaches an insole comprised of at least an upper layer 125, an intermediate layer 127 adjacent to the upper layer 125 and a lower layer 129 adjacent to the intermediate layer 127 (Fig 4) wherein the upper layer 125 is a closed cell cross-linked polyethylene foam (the polyethylene material can be Plastazote, which is a closed cell cross-linked polyethylene foam [https://www.gwp.co.uk/guides/what-is-plastazote-foam/], paragraph 0052) and the intermediate layer 127 is a microcellular polyurethane foam (the polyurethane material can be Poron, which has a microcellular structure [https://www.stockwell.com/poron-foam-cellular-urethane/], paragraph 0052) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orthopedic device as disclosed by Gunnsteinsson as modified by Vartanian to include an insole comprised of at least an upper layer, an intermediate layer adjacent to the upper layer, and a lower layer adjacent to the intermediate layer, wherein the upper layer is a closed cell cross-linked polyethylene foam, the intermediate layer is a microcellular polyurethane foam as further taught by Jerome in order to provide a conforming surface and a breathable, odorless, and washable intermediate layer (paragraph 0052).
However, Gunnsteinsson as modified by Vartanian and Jerome does not disclose a lower layer composed of ethylene vinyl acetate.
Jones teaches an analogous orthosis apparatus (Abstract, Fig 2) wherein an insole 108 (support assembly 108, an insole can be defined as an inside sole of a shoe [https://www.merriam-webster.com/dictionary/insole] located on the inside of the sidewall portions 110 of the boot 100 so the support assembly can be considered an insole [Fig 1]) is comprised of a lower layer 120 formed of ethylene vinyl acetate (Paragraph 0048), which can vary in degrees of hardness, providing a higher degree of support with a more firm or dense material (Paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower layer adjacent to an intermediate layer of an insole as disclosed by Gunnsteinsson as modified by Vartanian and Jerome to be formed of ethylene vinyl acetate as taught by Jones in .
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 would be allowable for disclosing a toe box incorporated into the distal end of the back zipper assembly, wherein the selective engagement of the at least one zipper strip fastener member with the corresponding at least one shell fastener member would selectively secure the toe box in a curved and closed position over the lower end of the apparatus and the selective disengagement of the at least one zipper strip fastener member from the corresponding at least one shell member would shift the toe box to an open position pivoted away from the lower end of the apparatus, whereby during heat activation and forming the adjustability of the toe box enables a single apparatus to accommodate a range of foot sizes. 
Gunnsteinsson as modified by Vartanian and Hanson teaches a back zipper assembly with at least one zipper strip fattener member and a corresponding shell fastener member, as discussed with regards to claim 2 above. However, a toe box is not incorporated into a distal end of the back zipper assembly. 

Claims 5, 6, 7, 8, 9 and 10 contain allowable subject matter because they are dependent on claim 4. 
	Claim 19 would be allowable for disclosing a thermoformable toe box formed integrally with the distal end of the back zipper assembly wherein the toe box is composed of opposed first and second toe box members affixed to and extending laterally from the respective first and second zipper strips of the back zipper assembly and terminating laterally in spaced apart protrusions. 
 	Dezfouli teaches the toe box 15 but it is not formed integrally with the distal end of a back zipper assembly and it is not comprised of opposed first and second toe box members affixed to and extending laterally from the respective back first and second zipper strips of the back zipper assembly and terminating laterally in spaced apart protrusions. 
	Rini et al. (US 20080141565 A1) teaches a thermoformable (material used for the protective member 10 can be nylon, which is thermoformable, paragraph 0014) toe .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Reiber teaches a rocker that is selectively repositionable along a sole of a shoe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE S LEE whose telephone number is (571)272-7361.  The examiner can normally be reached on M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE SUN-YOUNG LEE/Examiner, Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786